



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Jaques, 2015 ONCA 380


DATE: 20150527

DOCKET: M45031

Lauwers J.A. (In Chambers)

BETWEEN

Her Majesty the Queen

Respondent (Responding Party)

and

Keith Jaques

Applicant Moving Party

Keith Jaques, acting in person

Kathryn Manning,
amicus
for the moving party

Jocelyn Speyer, for the responding party

Heard:  May 21, 2015

ENDORSEMENT

[1]

On October 1, 2007, Justice of the Peace W. Ross convicted Mr. Jaques
    for two counts for driving without insurance under the
Compulsory
    Automobile Insurance Act
, R.S.O. 1990 c. C-25, and one count of driving
    with a suspended licence. He appealed the convictions, and on December 15, 2008,
    Harris J. of the Ontario Court of Justice, affirmed the convictions but reduced
    the fine on the first count to $3,125, on the second count to $6,250, and on
    the third count to $875.

[2]

Mr. Jaques is aware that driving without insurance is a serious offence
    and places others in jeopardy of insufficient insurance for serious injuries.
    He understands that this is why the
Compulsory Automobile Insurance Act
imposes mandatory minimums for conviction of $5,000
    and $10,000 for first and second offences, respectively. Ensuring adequate
    insurance coverage is undoubtedly an important public policy goal.

[3]

Mr. Jaques seeks an extension of time to serve and file a notice of
    motion to seek leave to appeal the decision of the appeal judge. He explains
    the multi-year delay on the basis that he did not know until recently that he
    could appeal the decision.

[4]

Mr. Jaques explains his situation eloquently, both in his affidavit and
    in his oral presentation. In his affidavit, he notes that he is an alcoholic
    and was suffering from related mental disabilities at the time of the appeal. He
    states:

I had just joined Alcohol Anonymous, was withdrawing from many
    years of alcohol abuse and was living at Alpha House (a clean living house) at
    the time of the first appeal. I was in a confused state and I was not able to
    comprehend, or fully participate, in the appeal process because of my mental
    state.

[5]

Mr. Jaques states that he knew he could not afford the fines, but wanted
    to take responsibility for the offences. He hoped that, on appeal, his fines
    would be further reduced than they were. Regrettably, given the passage of
    time, no transcripts are available.

[6]

Mr. Jaques swears that:

Although I have remained sober since that time, I find now, many
    years after my conviction and sentence, that these fines, over $10,000 in
    total, are affecting my financial circumstances very negatively. I have had to
    ask for numerous extensions to pay and I have made payments as I could. These
    amounts outstanding, I am very negatively affected because I have attempted to
    apply for a record suspension for unrelated charges from many years ago, but I
    was told I could not receive one until these fines have been paid.

[7]

Mr. Jaques asserts that this situation has negatively affected his
    ability to apply for various jobs, although he is now gainfully employed.

[8]

I have great sympathy for Mr. Jaques plight, and accept without
    reservation his assertion that the debt burden of these fines is staggering for
    him. I also accept that he has changed his life in a positive way, for which he
    is to be greatly commended and supported.

[9]

Regrettably, I advised Mr. Jaques that, in these circumstances, under
    the rules of court, the provisions of the
Provincial Offences Act
, R.S.O.
    1990, c. P.33, and the legislation under which he was convicted, there is
    nothing I can do for him. He was successful on the first appeal in having his fines
    reduced, indicating that the appeal judge turned his mind to Mr. Jaques
    plight.

[10]

Mr.
    Jaques did not form an intention to appeal within the time required. He argues
    that an extension of time is warranted because the due administration of
    justice and broader public interest issues related to accommodation for
    disabilities are implicated by his appeal.

[11]

Mr.
    Jaques is not the first person in such a situation to come to this court in
    order, as he put it, to beg for mercy.  He plainly deserves it, but I cannot
    grant it. The legislative scheme offers no way out for people who are
    impoverished, dealing with health issues or other difficulties, and who bear
    the burdens of these enormous fines for many years. It is most unfortunate that
    there is no process in the system for commuting old and backbreaking fines for
    people who have little prospect of paying them, and whose lives are being
    ruined. Perhaps it is time to consider a quasi-bankruptcy scheme for people in
    Mr. Jaques unfortunate position.

[12]

The
    motion is dismissed.

P.
    Lauwers J.A.


